COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER ON MOTION FOR REHEARING

Appellate case name:      In re Fort Bend Independent School District

Appellate case number:    01-18-01113-CV

Trial court case number: 18-DCV-251366

Trial court:              434th District Court of Fort Bend County

Date motion filed:        November 1, 2019

Party filing motion:      Real Party in Interest

       It is ordered that the motion for rehearing is    DENIED           GRANTED.

       In this Court’s October 3, 2019 opinion, we directed the trial court to vacate its July 26,
2019 order appointing the Guardian ad Litem and its August 6, 2019 order reappointing the Master
in Chancery and to issue an order dismissing the underlying proceeding. We are confident the trial
court will promptly comply. Accordingly, our writ of mandamus will issue only if the trial court
does not comply within thirty days of the date of this order.


Judge’s signature: /s/ Evelyn V. Keyes
                       Acting individually         Acting for the Court

Panel consists of: Chief Justice Radack and Justices Keyes and Landau


Date: December 3, 2019